 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEDVIENO D’BARGE MAYES,                           No. 2:19-cv-2236 CKD P
12                        Plaintiff,
13              v.                                       ORDER
14    M. EDWARDS, et al.,
15                        Defendants.
16

17            On May 4, 2021, defendants filed a motion for summary judgment. Plaintiff has not

18   opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days

19   of the date of this order, plaintiff shall file an opposition or a statement of non-opposition to the

20   motion for summary judgment. Failure to comply with this order will result in dismissal of this

21   action pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: June 8, 2021
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26

27   1
     maye2236.46(osc)
28
